Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This action is responsive to remarks filed 6/3/2021
Response to Amendment
2.	Claims 1, 8, 15 have been amended.
Response to Arguments
3.	Applicant’s arguments filed have been fully considered but are moot based on the new grounds of rejection responsive to the amendments (see art rejection below).

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 3-8, 10-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al (2019/0313054) in view of Kovvali et al (2019/0096429).

Regarding claim 1 Harrison et al (2019/0313054) teaches A computer-implemented method (abstract: method; fig 8; 5: intelligent communication device) comprising: 
identifying, by a computing device, a plurality of sources (5: smart audio component may be able to distinguish between two or more sound sources; 15-17); 
assigning one or more feature values of a plurality of features to a first source of the plurality of sources, wherein each of the one or more feature values assigned to the first source is assigned from a predetermined set of values that each respectively indicate at least one feature type of the plurality of features exhibited by the first source (17: A, B,…C are the features associated with the sound source and x, y, z are weights that may be assigned to each respective feature; 24: engagement metric; sound sources; features; weights); 
assigning one or more feature values of the plurality of features to a second source of the plurality of sources, wherein each of the one or more feature values assigned to the second source is assigned from the predetermined set of values that each respectively indicate at least one feature type of the plurality of features exhibited by the second source (17; 24); 
17; 24 – engagement metric); and
selecting one of the first source and the second source for spatial processing based upon, at least in part, the first score for the first source and the second score for the second source (5: smart audio component may be able to distinguish between two or more sound sources and intelligently select which sound sources to amplify over the other sound sources; 17; 24; 29 beamforming).
Harrison paragraph 17 teaches: 17: A, B,…C are the features associated with the sound source and x, y, z are weights that may be assigned to each respective feature
If the sound is a human voice, A may be assigned a feature value of 1. If the sound is non-human noise, A may be assigned a value of 0. 
16 sound associated with subject that is generating the most movement
19 There may be two sound sources in Ally's environment: Ally herself, and a television that is turned on. The smart audio component 131 may determine an engagement metric that Betsy would have toward (1) Ally's voice, and (2) the sound emitted from the television. To make the determination, the smart audio component 131 may first classify each sound using the sound classifier 1312. The sound classifier 1312 may classify Ally's voice as a human voice and may classify the television sound as non-human noise and not reinforcing. Sound classifier 1312 may make classifications by comparing the waveform's characteristics of each sound to pre-known waveform characteristics (e.g., particular non-identifying characteristics of Ally's voice may be matched with pre-known human voice characteristics), or by any other suitable method known by one having skill in the art of sound classification, including deep learning approaches. The smart audio component 131 may be programmed with a rule that instructs it to assign a high weight to human voice (e.g., 0.75) and a weight for non-human noise (e.g., 0.10). 
20 In particular embodiments, other features may include the distance between the intelligent communication device 130 and the sound source (with smaller distances being assigned a greater feature value), the location of the sound source relative to the intelligent communication device 130 (with sounds located in front of device 130 being assigned a greater weight), the social graph distance between users on either end of the video chat (with smaller social graph distances being assigned a greater weight), the amount of time a person has been present in the environment during the audio-video communication session, the amount of words a person has spoken during the audio-video communication session, and contextual clues
Thus Harrison teaches a plurality of features that can be incorporated into the engagement metric, where the reference determines the features (for example as in para 19 using waveform characteristics to classify sound as human voice or non-human), and uses the determination in the engagement metric. 
Harrison does not specifically teach where Kovvali teaches wherein the at least one feature type of the plurality of features exhibited by the first and second source and assigned one of the one or more values includes source persistency of activity (30; 32; 36 persistent interference source).  


Kovvali teaches in paragraph 32: A persistent interference detection statistic may then be computed to differentiate between desired talker speech and persistent interference based on the similarity between the instantaneous inter-microphone frequency-dependent phase profile and the learned historically recurring inter-microphone frequency-dependent phase profiles. A high degree of similarity with a learned persistent interference inter-microphone frequency-dependent phase profile indicates that the acoustic source is a persistent interference source.
36: At block 810, an adaptive beamformer may be controlled using the decisions of the persistent interference detector to filter out any acoustic source that is determined to be a persistent interference source.
Thus, similar to Harrison, Kovvali determines the features by determining source persistency of activity, and one can use the determination (persistent interference detection statistic) to incorporate into the engagement metric of Harrison (i.e. A of engagement metric could be 1 if acoustic source is determined to be a persistent interference source).

Regarding claim 3 Harrison does not specifically teach where Kovvali teaches The computer-implemented method of claim 1 wherein the at least one feature type of 30: continuously).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the starting and stopping activity as a feature (of Harrison) for an improved system to allow for additional determination of a source and its importance.

Regarding claim 4 Harrison teaches The computer-implemented method of claim 1 wherein the at least one feature type of the plurality of features includes source mobility (15: movement)

Regarding claim 5 Harrison teaches the computer-implemented method of claim 1 wherein the at least one feature type of the plurality of features includes one of source energy and source activity (20 features…amount of time a person has been present in the environment; amount of words person has spoken).

Regarding claim 6 Harrison teaches The computer-implemented method of claim 1 wherein determining the first score for the first source and the second score for the second source includes assigning weights to the one or more feature values (17; 24 – weights for features)

Regarding claim 7 Harrison teaches The computer-implemented method of claim 1 wherein identifying the plurality of sources includes at least one of multisource 16 first sound source at a first location…and a second sound source at a second location; 20 location of sound source….video)

Regarding claim 8 Harrison and Kovvali teach A computer program product residing on a non-transitory computer readable storage medium having a plurality of instructions stored thereon which, when executed across one or more processors, causes at least a portion of the one or more processors to perform operations comprising: 
identifying a plurality of sources; 
assigning one or more feature values of a plurality of features to a first source of the plurality of sources, wherein each of the one or more feature values assigned to the first source is assigned from a predetermined set of values that each respectively indicate at least one feature type of the plurality of features exhibited by the first source, wherein the at least one feature type of the plurality of features exhibited by the first source and assigned one of the one or more values includes source persistency of activity; 
assigning one or more feature values of the plurality of features to a second source of the plurality of sources, wherein each of the one or more feature values assigned to the Appl. No.: 16/213,194Page 4 of 12 Response Dated: 03 June 2021 Reply to Subject Action of: 04 March 2021 Attorney Docket No.: 119482.00233/18-0062-US-ORG second source is assigned from the predetermined set of values that each respectively indicate at least one feature type of the plurality of features exhibited by the second source, wherein the at least one feature type of the plurality of features exhibited by the second source and assigned one of the one or more values includes source persistency of activity; 

selecting one of the first source and the second source for spatial processing based upon, at least in part, the first score for the first source and the second score for the second source.
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning.  

Claim 10 recites limitations similar to claim 3 and is rejected for similar rationale and reasoning.
Claim 11 recites limitations similar to claim 4 and is rejected for similar rationale and reasoning.
Claim 12 recites limitations similar to claim 5 and is rejected for similar rationale and reasoning.
Claim 13 recites limitations similar to claim 6 and is rejected for similar rationale and reasoning.
Claim 14 recites limitations similar to claim 7 and is rejected for similar rationale and reasoning.

Regarding claim 15 Harrison and Kovvali teach A computing system including one or more processors and one or more memories configured to perform operations comprising: 

assigning one or more feature values of a plurality of features to a first source of the plurality of sources, wherein each of the one or more feature values assigned to the first source is assigned from a predetermined set of values that each respectively indicate at least one feature type of the plurality of features exhibited by the first source, wherein the at least one feature type of the plurality of features exhibited by the first source and assigned one of the one or more values includes source persistency of activity; 
assigning one or more feature values of the plurality of features to a second source of the plurality of sources, wherein each of the one or more feature values assigned to the second source is assigned from the predetermined set of values that each respectively indicate at least one feature type of the plurality of features exhibited by the second source, wherein the at least one feature type of the plurality of features exhibited by the second source and assigned one of the one or more values includes source persistency of activity; 
determining a first score for the first source and a second score for the second source based upon, at least in part, the one or more feature values assigned to the first source and the second source from the predetermined set of values; and 
selecting one of the first source and the second source for spatial processing based upon, at least in part, the first score for the first source and the second score for the second source.
Recites limitations similar to claim 1 and is rejected for similar rationale and reasoning.  

Claim 17 recites limitations similar to claim 3 and is rejected for similar rationale and reasoning.
Claim 18 recites limitations similar to claim 4 and is rejected for similar rationale and reasoning.
Claim 19 recites limitations similar to claim 5 and is rejected for similar rationale and reasoning.
Claim 20 recites limitations similar to claims 6/7 and is rejected for similar rationale and reasoning.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAUN ROBERTS/
Primary Examiner, Art Unit 2657